Case 17-12571        Doc 36     Filed 10/15/18     Entered 10/15/18 09:26:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 12571
         Hadassah K Woods

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/21/2017.

         2) The plan was confirmed on 08/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/23/2018.

         5) The case was Dismissed on 06/19/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-12571             Doc 36         Filed 10/15/18    Entered 10/15/18 09:26:50                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,495.37
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $5,495.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,957.32
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $222.72
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,180.04

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                    Unsecured         531.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured      1,353.00       1,326.31        1,326.31           0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00      1,818.91        1,818.91           0.00       0.00
 Bank of America                         Unsecured         300.00           NA              NA            0.00       0.00
 Capital One                             Unsecured         277.00           NA              NA            0.00       0.00
 Chase Bank                              Unsecured         400.00           NA              NA            0.00       0.00
 Citibank                                Unsecured         275.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         367.00      3,685.10        3,685.10           0.00       0.00
 Comcast                                 Unsecured         738.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         700.00        572.54          572.54           0.00       0.00
 Convergent Outsourcing Inc              Unsecured      1,891.00            NA              NA            0.00       0.00
 Credit Union 1                          Unsecured         800.00        942.44          942.44           0.00       0.00
 Department Of Education                 Unsecured     14,107.00     14,278.60        14,278.60           0.00       0.00
 Exeter Finance Corporation              Secured       19,715.00     20,465.67        20,465.67        260.00     700.28
 Fifth Third Bank                        Unsecured         509.00           NA              NA            0.00       0.00
 IC Systems, Inc                         Unsecured         980.00           NA              NA            0.00       0.00
 Illinois Lending Corporation            Unsecured         500.00        532.33          532.33           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         236.00        235.80          235.80           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         538.00        538.42          538.42           0.00       0.00
 Midland Funding LLC                     Unsecured         575.00        556.39          556.39           0.00       0.00
 Midland Funding LLC                     Unsecured           0.00        573.91          573.91           0.00       0.00
 Nationwide Credit, INC.                 Unsecured         170.00           NA              NA            0.00       0.00
 Payday Loan Store                       Unsecured         800.00      1,895.35        1,895.35           0.00       0.00
 Peoples Energy Corp                     Unsecured         708.00        746.86          746.86           0.00       0.00
 Portfolio Recovery Associates           Unsecured         698.00        697.59          697.59           0.00       0.00
 Prog Finance LLC                        Secured        1,500.00       2,130.56        2,130.56        355.05        0.00
 TCF National Bank                       Unsecured         570.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-12571        Doc 36      Filed 10/15/18     Entered 10/15/18 09:26:50             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $20,465.67            $260.00           $700.28
       All Other Secured                                  $2,130.56            $355.05             $0.00
 TOTAL SECURED:                                          $22,596.23            $615.05           $700.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,400.55               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,180.04
         Disbursements to Creditors                             $1,315.33

 TOTAL DISBURSEMENTS :                                                                       $5,495.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
